DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The after final amendment filed 1/20/2022 is entered and fully considered. The amendment incorporates allowable limitations from claim 32 into independent form in claim 1. Other amendments are directed to grammar/formalities and do not change the claim scope.
Allowable Subject Matter
Claims 1, 3, 11, 27, 37-42, and 46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 3,
The examiner was unable to find prior art teaching the wet deposition method to form a layer on a flow field of a first and second metal oxide of Mg and Cr and applying 
Regarding claims 11, 37, 38 and 46
	The examiner was unable to find prior art teaching the claimed layer formed of MgO with NbO or TiO by solution deposition of the claimed precursor materials. Depending claims 37, 38 and 46 are allowed by virtue of their dependency.
Regarding claims 27 and 39-42,
The examiner was unable to find prior art teaching the claimed ternary oxide formed by the solution deposition into island type structures when the metals of the oxide are Mg with Sn, Cr or Zn. Depending claims 39-42 are allowed by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712